DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation ""the one or more substituents for …. is selected from…." three times. This limitation lacks subject/verb number agreement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recite the limitations "the alkenyl group," "the one or more substituents for an alkenyl group," "the one or more substituents for aryl or heteroaryl group," "the one or more substituents for an alkyl or arylalkyl group," and "the alkyl group in any substituent of an aryl group." There is insufficient antecedent basis for these limitation in the claim.
Regarding claim 1, it is unclear whether the parenthetical limitations that define n and
that count atoms are optional or mandatory limitations.
Claim 1 recite the limitation "wherein the alkyl group in any substituent of an aryl group may be further substituted by an ester or amide substituent." The word "may" does not clearly define the limitation as optional. Moreover, there is lack of antecedent basis for further substitution of the/an alkyl of any substituent of an aryl group.
Claims 2 and 3 recite the limitation "the protein-dye mixture."  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsumoto (“A Thiol-Reactive Fluorescence Probe Based on Donor-Excited Photoinduced Electron Transfer:  Key Role of Ortho Substitution,” Org. Lett. 2007).
Regarding claim 1, Matsumoto discloses a method comprising: 
(a) forming a sample solution mixture (for labeling BSA with fluorescence probe; abstract, Fig. 6 caption) comprising at least one protein (bovine serum albumin, BSA; page 3377, Fig. 6 caption) and a dye of formula (I) (compound 1, Fig. 1, page 3376),

    PNG
    media_image1.png
    266
    203
    media_image1.png
    Greyscale


(b) applying a controlled heating to the sample solution mixture (labeling BSA at 37 °C followed by heating at 95 °C; Fig. 6 caption); and 
(c) measuring fluorescence (measuring fluorescence of dye alone, Fig. 2; or measuring fluorescence upon reaction with thiol, Fig. 3; or measuring fluorescence of labeled BSA in SDS-PAGE gel, Fig. 6) emitted over a temperature range (whatever temperature range was used for the fluorescence measurements; e.g., room temperature).
Step (c) is not linked to any preceding step, and accordingly the step of measuring fluorescence does not need to be conducted on the sample solution mixture of step (b), nor does it need to be performed during the process of applying the controlled heating. 
Regarding interpreting the limitation "temperature range," this limitation does not require a range of temperature values (plural), and instead can be a temperature range where the endpoints are the same value. In the alternative, the claimed temperature range can be interpreted as encompassing temperature variation that occurs in a non-temperature-controlled environment at ambient temperature, as implicitly disclosed by Matsumoto.
Regarding claim 6, Matsumoto discloses that the controlled heating is isothermal heating (labeling at 37 °C; Fig. 6 caption).
Regarding claim 7, Matsumoto discloses that the sample solution mixture further comprises a buffer (sodium phosphate buffer, Fig. 6 caption, page 3377).
Regarding claim 8, Matsumoto discloses that the sample solution mixture further comprises a surfactant (SDS, Fig. 6 caption, page 3377).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Volkmer (“Assembly of a transmembrane b-Type cytochrome is mainly driven by transmembrane helix interactions,” Biochimica et Biophysica Acta – Biomembranes; 2006).
Regarding claim 2, Matsumoto discloses that a dye solution comprising 4,4-difluoro-1,3,5,7-tetramethyl-8-(4-maleimidylphenyl)-4-bora-3a,4a-diaza-s-indacene (compound 3, Fig. 1, page 3376). 

    PNG
    media_image2.png
    318
    168
    media_image2.png
    Greyscale

Matsumoto discloses a forming a sample solution mixture comprising bovine serum albumin and 4,4-difluoro-1,3,5,7-tetramethyl-8-(2-maleimidylphenyl)-4-bora-3a,4a-diaza-s-indacene (BSA and compound 1, page 3377). Compound 1 and Compound 3 of Matsumoto are constitutional isomers that differ in the substitution position of the maleimide group (Fig. 1, page 3376). Matsumoto does not explicitly state that the para-substituted compound 3 is used to label protein. However, Matsumoto does teach that most existing fluorescence probes for thiol have para substitution (page 3376, first para., last sentence) and that para-substituted probe 3 is strongly fluorescent (page 3376, sentence immediately below Fig. 1 caption). In contrast, compound 1 shows almost no fluorescence (Fig. 2) until reaction with N-acetylcysteine (Fig. 5) or BSA (Fig. 6) that stops fluorescence quenching by a donor-excited photoinduced electron transfer (abstract). The lack of background fluorescence described by Matsumoto for compound 1 is not needed when the labeled product is further purified rather detected in situ. For example, Volkmer teaches that a para-substituted BODIPY® dye (BODIPY 577/618 maleimide) is used to label a polypeptide prior to HPLC purification (page 1816, para. bridging columns). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  For the benefit of labeling a protein that requires further purification, it would have been obvious to one of ordinary skill in the art at the time of the invention that Compound 3 of Matsumoto is mixed with a protein.
Regarding claim 3, Matsumoto discloses that the dye is a para-substituted BODIPY maleimide dye (compound 3; page 3376, first para., last sentence) but does not disclose that the dye is 4,4-difluoro-3,5-bis(4-methoxyphenyl)-8-(4-maleimidylphenyl)-4-bora-3a,4a-diaza-s-indacene. In the analogous art of labeling polypeptides containing thiol groups, Volkmer teaches that a para-substituted BODIPY® dye (BODIPY 577/618 maleimide commercially available from Invitrogen) is used to label a polypeptide prior to HPLC purification (page 1816, para. bridging columns). The commercially available BODIPY 577/618 maleimide is the claimed 4,4-difluoro-3,5-bis(4-methoxyphenyl)-8-(4-maleimidylphenyl)-4-bora-3a,4a-diaza-s-indacene (refer to the instant specification: ([0005], page 3). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  For the benefit of labeling a protein that requires further purification with a commercially available dye, it would have been obvious to one of ordinary skill in the art at the time of the invention that BODIPY 577/618 maleimide is mixed with a protein.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto.
Regarding claim 4, Matsumoto does not explicitly teach that the controlled heating is a thermal ramp, instead teaching two discrete temperatures (37 and 95 °C). The examiner takes official notice that it is conventional to raise the temperature of a reaction mixture by a temperature ramp. For the benefit of using conventional means to reach temperatures of 37 or 95 °C, it would have been obvious to one of ordinary skill in the art at the time of the invention that the controlled heating is a thermal ramp.
Regarding claim 5, Matsumoto teaches an upper temperature of 95 °C (Fig. 6 caption). Matsumoto does not explicitly teach a starting temperature of about 20 °C; however, this temperature is about room temperature. The examiner takes official notice that it is conventional to raise the temperature of a reaction mixture starting at room temperature. For the benefit of using conventional means to reach temperatures of 37 or 95 °C, it would have been obvious to one of ordinary skill in the art at the time of the invention that the controlled heating is a thermal ramp between about 20 °C and 95 °C. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Diller (US 2009/0035868).
Regarding claim 9, Matsumoto discloses that the reaction solution further comprises a surfactant (SDS, Fig. 6 caption, page 3377). Matsumoto is silent regarding the concentration of SDS and does not teach that the surfactant is at or above the critical micelle concentration. In the analogous art of labeling proteins with a thiol reactive fluorescent dye (abstract), Diller teaches use of a surfactant during the protein labeling ([0072], [0113], [0114], [0218]-[0223]). Diller does not explicitly teach that the surfactant is at or above the critical micelle concentration. However, Diller teaches concentrations of up to 10% (w/v) in the labeling reaction and up to 20% (w/v) in a stock solution ([0114]). The examiner takes official notice that these concentrations are at or above the critical micelle concentration for at least some of the anionic surfactants disclosed by Diller. For the benefit of promoting dissolution during the labeling reaction, it would have been obvious to one of ordinary skill in the art at the time of the invention that the composition comprising the dye further comprises a surfactant at the concentrations disclosed by Diller.

Claim 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of Diller and Wright (“Protein in Sugar Films and in Glycerol/Water as Examined by Infrared Spectroscopy and by the Fluorescence and Phosphorescence of Tryptophan,” Biophysical Journal 2003).
Regarding claims 10-12, Matsumoto does not disclose a polyol in addition to the BSA  in the mixture, such as glycerol or a polysaccharide. In the analogous art of labeling proteins with a thiol reactive fluorescent dye (abstract), Diller use of a sugar (such as the polysaccharide sucrose) or a sugar alcohol (such as glycerol) during the protein labeling ([0141], [0215], [0222], [0223]). Wright teaches that sugars are known to stabilize proteins (abstract). For the benefit of stabilizing proteins during the labeling reaction, it would have been obvious to one of ordinary skill in the art at the time of the invention that the mixture comprising the dye further comprises a sugar such as the polysaccharide sucrose or a sugar alcohol such as glycerol, as taught by Diller.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10,401,366. Although the claims at issue are not identical, they are not patentably distinct from each other.
The patented claims are narrower than the instant claims by reciting that the sample solution mixture comprises an alkyl saccharide surfactant and an anionic surfactant (patented claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                 

/JENNIFER WECKER/Primary Examiner, Art Unit 1797